            

Exhibit 10.1
AMENDMENT NO. 1 TO AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Amendment No. 1”) dated as of March 16, 2015, is by and among SPARTON
CORPORATION, an Ohio corporation (“Borrower”), the other Loan Parties, the
Lenders from time to time a party to the Credit Agreement referred to below, and
BMO HARRIS BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Administrative Agent, the Lenders, the Borrower and the other Loan
Parties are parties to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of September 11, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend the definition of “Dormant Subsidiary” and certain other
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Lenders have agreed to the requests on the terms and subject to
satisfaction of the conditions contained herein; and
WHEREAS, this Amendment No. 1 shall constitute a Loan Document, these Recitals
shall be construed as part of this Amendment No. 1 and capitalized terms used
but not otherwise defined in this Amendment No. 1 shall have the meanings
ascribed to them in the Credit Agreement.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment No. 1, the parties, intending to be bound, hereby agree as
follows:
Section 1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below, and in reliance on the representations
and warranties set forth in Section 3 below, the Credit Agreement is hereby
amended as follows:
(a)    Section 4.4 (Further Assurances). Section 4.4 of the Credit Agreement is
hereby amended by adding the following as the last sentence of such Section:
“Notwithstanding anything to the contrary set forth herein, the Loan Parties
shall not be required to comply with the provisions of this Section 4 with
respect to a Subsidiary formed by the Loan Parties for so long as such
Subsidiary does not have any operations, assets or liabilities (other than
liabilities necessary to maintain its organizational existence and, if the
Subsidiary was formed for the purpose of consummating an Acquisition, its rights
and obligations under the purchase

CHICAGO/#2657325.4

--------------------------------------------------------------------------------




agreement and ancillary documents entered into for the purpose of, but prior to
consummating, the Acquisition).”
(b)    Section 5 (Definitions; Interpretation). Section 5 of the Credit
Agreement is hereby amended by amending and restating the definition of “Dormant
Subsidiary” as follows:
“Dormant Subsidiary” means Sparton Engineered Products, Inc. - Flora Group, an
Illinois corporation.
(c)    Schedules. The Schedule 8.26 to the Credit Agreement is hereby amended by
deleting all disclosures therein related to Sparton of Canada Ltd.
SECTION 2.    Conditions of Effectiveness. This Amendment No. 1 shall become
effective as of the date hereof, but only upon receipt by the Administrative
Agent of one or more counterparts of this Amendment No. 1 executed by the Loan
Parties, the Administrative Agent and the Required Lenders.
SECTION 3.    Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that:
(a)    (i) such Loan Party has all necessary power and authority to execute and
deliver this Amendment No. 1 and to perform its obligations hereunder, (ii) this
Amendment No. 1 has been duly authorized by all requisite corporate or limited
liability company action, as applicable, and constitutes the legal, valid and
binding obligations of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except as such enforceability may be limited
by applicable solvency, bankruptcy, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and applicable equitable principles
(whether considered in a proceeding at law or in equity), and (iii) neither the
execution, delivery or performance by such Loan Party of this Amendment No. 1
(A) violates any material provision of any law or regulation applicable to such
Loan Party, or any other decree of any governmental body, (B) conflicts with or
results in the breach or termination of, constitutes a default under or
accelerates any performance required by, any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which any Loan Party or Subsidiary is a
party or by which such Person or any of its property is bound, (C) results in
the creation or imposition of any Lien (other than Liens permitted pursuant to
Section 8.8 of the Credit Agreement) upon any Property of such Loan Party,
(D) violates or conflicts with the articles of incorporation (or articles of
formation), bylaws (or operating agreement), or other organizational documents,
as applicable, of such Loan Party, or (E) requires the consent, approval or
authorization of, or declaration or filing with, any other Person, except for
those already duly obtained;
(b)    No Default or Event of Default shall have occurred or be continuing as of
the date hereof; and
(c)    As of the date hereof, and after giving effect to this Amendment No. 1
and the transactions contemplated hereby, the representations and warranties of
the Loan Parties contained in the Credit Agreement and other Loan Documents are
true and correct on and as of the

 
2
 

CHICAGO/#2657325.4

--------------------------------------------------------------------------------




date hereof to the same extent as though made on and as of such date except to
the extent such representations and warranties specifically relate to an earlier
date, in which case each such representation or warranty shall have been true
and correct on and as of such earlier date.
SECTION 4.    Reference to, and Effect on, Loan Documents.
(a)    Fees and Expenses. The Borrower agrees to pay, on demand, in accordance
with Section 13.15 of the Credit Agreement, all costs and expenses of, or
incurred by, the Administrative Agent, including but not limited to reasonable
attorneys’ fees and costs in connection with the preparation, execution and
delivery of this Amendment No. 1.
(b)    Ratification of Loan Documents. Except as specifically amended above, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. Notwithstanding anything contained herein, the terms of this Amendment
No. 1 are not intended to and do not effect a novation of the Credit Agreement
or any other Loan Document. Each of the Loan Parties hereby ratifies and
reaffirms each of the terms and conditions of the Loan Documents to which it is
a party and all of its obligations thereunder.
(c)    No Waiver. The execution, delivery and effectiveness of this Amendment
No. 1 shall not operate as a waiver of any Default or Event of Default whether
now existing or hereafter arising or of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, under any of the
other Loan Documents or under applicable law.
(d)    References. Upon the effectiveness of this Amendment No. 1, each
reference in (i) the Credit Agreement to “this Agreement,” “this Credit
Agreement,” “hereunder,” “hereof” or words of similar import and (ii) any other
Loan Document to “the Credit Agreement” or words of similar import shall, in
each case and except as otherwise specifically stated therein, mean and be a
reference to the Credit Agreement as amended hereby. Upon the effectiveness of
this Amendment No. 1, each reference to the Loan Documents in the Credit
Agreement shall include this Amendment No. 1.
SECTION 5.    Miscellaneous.
(a)    Successors and Assigns. This Amendment No. 1 shall be binding on the Loan
Parties and shall inure to the benefit of the Administrative Agent and the
Lenders and their respective successors and assigns.
(b)    Entire Agreement. This Amendment No. 1 constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.
(c)    Headings. Section headings in this Amendment No. 1 are included herein
for convenience of reference only and shall not constitute a part of this
Amendment No. 1 for any other purpose.

 
3
 

CHICAGO/#2657325.4

--------------------------------------------------------------------------------




(d)    Severability. Wherever possible, each provision of this Amendment No. 1
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment No. 1 shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment No. 1.
(e)    Counterparts. This Amendment No. 1 may be executed in any number of
separate original counterparts and by the different parties on separate
counterparts, each of which shall be deemed to be an original, but all of such
counterparts shall together constitute one agreement. Delivery of an executed
counterpart of a signature page to this Amendment No. 1 by facsimile, “pdf” or
other form of electronic delivery shall be effective as delivery of a manually
executed counterpart of this Amendment No. 1.
(Signature Pages Follow)



 
4
 

CHICAGO/#2657325.4

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 1)

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Amendment No. 1 to Amended and Restated Credit and Guaranty
Agreement as of the date first above written.
BORROWER:
SPARTON CORPORATION, an Ohio corporation
 

By: _/s/ Michael Osborne    
   Michael Osborne 
   Senior Vice President


 
 
 

CHICAGO/#2657325

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 1)



GUARANTORS:
SPARTRONICS, INC., a Michigan corporation
 

By:   /s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON TECHNOLOGY, INC., a New Mexico corporation
 

By:   /s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON DELEON SPRINGS, LLC, a Florida limited liability company
 

By:   /s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON MEDICAL SYSTEMS, INC., a Michigan corporation
 

By: _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
GUARANTORS:
SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited liability company
 

By: _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON BP MEDICAL DENVER, LLC, a Delaware limited liability company
 

By: _/s/ Steve Korwin    
   Steve Korwin 
   Vice President


 
 
 

CHICAGO/#2657325

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 1)

 
SPARTON ONYX HOLDINGS, LLC, a Delaware limited liability company
 

By: _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON ONYX, LLC, a South Dakota limited liability company
 

By:_/s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
RESONANT POWER TECHNOLOGY, INC., a Wisconsin corporation
 

By: _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
GUARANTORS:
SPARTON AUBREY GROUP, INC., a California corporation 


By:   _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON BROOKSVILLE, LLC, a Delaware limited liability company 


By:   _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
SPARTON AYDIN, LLC, a Delaware limited liability company 

 
By:   _/s/ Steve Korwin    
   Steve Korwin 
   Vice President


 
 
 

CHICAGO/#2657325

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 1)

 
SPARTON BECKWOOD, LLC, a Delaware limited liability company
 


By:   _/s/ Steve Korwin    
   Steve Korwin 
   Vice President
 
BECKWOOD SERVICES, INC., a New Hampshire corporation
 


By:   _/s/ Steve Korwin    
   Steve Korwin 
   Vice President


GUARANTORS:
SPARTON eMT, LLC, a Delaware limited liability company 


By:   _/s/ Steve Korwin    
   Steve Korwin 
   Vice President


 
SPARTON IRVINE, LLC, a California limited liability company 


By:_/s/ Steve Korwin    
   Steve Korwin 
   Vice President


 
SPARTON IED, LLC, a Delaware limited liability company 

 
By:   _/s/ Michael Osborne    
   Michael Osborne 
   President


 
SPARTON DESIGN SERVICES, LLC, a Delaware limited liability company 


 
By:   _/s/ Michael Osborne    
   Michael Osborne 
   President






 
 
 

CHICAGO/#2657325

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 1)

 
REAL TIME ENTERPRISES, INC., a New York corporation






By:   _/s/ Michael Osborne   
    Michael Osborne
   Vice President



ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A., as Administrative Agent 


By:   _/s/ John Raske    
   John Raske 
   Managing Director



LENDER:


BMO HARRIS BANK N.A. 


By:   _/s/ John Raske    
   John Raske 
   Managing Director
LENDER:


U.S. BANK NATIONAL ASSOCIATION 


By:   _/s/ Adam Gelfeld    
   Adam Gelfeld 
   Senior Vice President



LENDER:


BANK OF AMERICA, N.A. 

 
By:   _/s/ Brian Haldane          
   Brian Haldane 
   Vice President





LENDER:


SUNTRUST BANK 

 
By:   _/s/ Lisa Garling          
   Lisa Garling 
   Director




 
 
 

CHICAGO/#2657325

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 1)

LENDER:


FIFTH THIRD BANK  

 
By:   _/s/ Jeffrey N. Bobis          
   Jeffrey N. Bobis 
   Vice President



LENDER:


ASSOCIATED BANK, N.A. 

 
By:   _/s/ Eric Bergren          
   J. Eric Bergren 
   Senior Vice President



LENDER:


KEYBANK NATIONAL ASSOCIATION 

 
By:   _/s/ Brian P. Fox          
   Brian P. Fox 
   Vice President



LENDER:


WINTRUST BANK 


By:   _/s/ Bailey Moore                   
   Bailey Moore 
   Assistant Vice President








 
 
 

CHICAGO/#2657325